   Case 16-30459                Doc 80          Filed 08/22/19 Entered 08/22/19 16:50:37                                   Desc Main
                                                  Document     Page 1 of 2


B 2100A (Form 2100A) (12/15)




                         UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF ILLINOIS

In re:                                                                       Case No.: 16-30459
Kimberley MH Bolden                                                          Judge: Jack B. Schmetterer
Debtor.                                                                      Chapter: 13

                    TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

                                                                           Wilmington Savings Fund Society, FSB d/b/a Christiana
                                                                           Trust, as trustee for Normandy Mortgage Loan Trust, Series
MTGLQ Investors, LP                                                        2016-1

Name of Transferee                                                         Name of Transferor

Name and Address where notices to transferee                               Court Claim # (if known): 6
should be sent:                                                            Amount of Claim: $155,667.72
Rushmore Loan Management Services                                          Date Claim filed: 02/07/2017
P.O. Box 55004
Irvine, CA 92619-2708
Phone: 888-699-5600
Last Four Digits of Acct #: 6882                                           Last Four Digits of Acct. #: 3296

Name and Address where transferee payments
should be sent (if different from above):
Rushmore Loan Management Services
P.O. Box 52708
Irvine, CA 92619-2708
Phone: 888-699-5600
Last Four Digits of Acct #: 6882

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

/s/ Samantha San Jose                                                        Dated: August 22, 2019
Randall S. Miller & Associates, LLC
120 N. LaSalle St. #1140
Chicago, IL 60602
(312) 239-3432
ssanjose@rsmalaw.com
Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
  Case 16-30459      Doc 80     Filed 08/22/19 Entered 08/22/19 16:50:37          Desc Main
                                  Document     Page 2 of 2




                       UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS (Chicago)

In re:

Kimberley MH Bolden,                            Case No: 16-30459
Debtor.                                         Chapter: 13
                                                Judge: Jack B. Schmetterer

                              CERTIFICATE OF SERVICE
______________________________________________________________________________
      The undersigned states that on August 22, 2019, copies of the Transfer of Claim were
served upon the following parties:


Debtor                                                            Chapter 13 Trustee
Kimberley MH Bolden                                               Tom Vaughn
1929 N. Howe Street                                               55 E. Monroe Street,
Unit #1E                                                          Suite 3850
Chicago, IL 60614                                                 Chicago, IL 60603

Debtor’s Attorney                                                 U.S. Trustee
Christine H Clar                                                  Patrick S Layng
David M Siegel & Associates                                       Region 11
790 Chaddick Drive                                                219 S Dearborn St
Wheeling, IL 60090                                                Room 873
                                                                  Chicago, IL 60604


       via first class mail, with proper postage affixed thereto to the Debtor(s) and via the
Court’s CM-ECF electronic filing system to the Debtor’s Attorney, the Chapter 13 Trustee, and
the U.S. Trustee.

The above is true to the best of my information, knowledge and belief.


                                                    /s/ Cassandra McLone
                                                    Randall S. Miller & Associates, P.C.
                                                    43252 Woodward Ave, Suite 180
                                                    Bloomfield Hills, MI 48302
                                                    P: (248) 636-1208
                                                    cmclone@rsmalaw.com
